 



Exhibit 10.1
Harmonic Inc.
Change Of Control Severance Agreement
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between Patrick Harshman, (the “Employee”) and Harmonic Inc.
(the “Company”), effective as of the latest date set forth by the signatures of
the parties hereto below.
RECITALS
     A.     It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Change of Control. The
Board of Directors of the Company (the “Board “) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.
     B.     The Board believes that it is in the best interests of the Company
and its shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.
     C.     The Board believes that it is imperative to provide the Employee
with certain severance benefits upon Employee’s termination of employment
following a Change of Control which provides the Employee with enhanced
financial security and provides incentive and encouragement to the Employee to
remain with the Company notwithstanding the possibility of a Change of Control.
     D. Certain capitalized terms used in the Agreement are defined in Section 6
below.
     The parties hereto agree as follows:
     1.     Term of Agreement. This Agreement shall terminate upon the date that
all obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2.     At-Will Employment. The Company and the Employee acknowledge that
the Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
practices or pursuant to other agreements with the Company.
     3.     Severance Benefits.
          (a)     Termination Following a Change of Control. If the Employee’s
employment terminates at any time within eighteen (18) months following a Change
of Control, then, subject to Section 5, the Employee shall be entitled to
receive the following severance benefits:

 



--------------------------------------------------------------------------------



 



                  (i)     Involuntary Termination. If the Employee’s employment
is terminated as a result of Involuntary Termination other than for Cause, then
the Employee shall receive the following severance benefits from the Company:
                        (1)     Severance Payment. A cash payment in an amount
equal to two hundred percent (200%) of the Employee’s Annual Compensation;
                        (2)     Bonus Payment. A cash payment in an amount equal
to twice either: a) 50% of the established annual target bonus or b) the average
of the actual bonuses paid in each of the two prior years, whichever is greater.
                        (3)     Continued Employee Benefits. One hundred percent
(100%) Company-paid health, dental and life insurance coverage at the same level
of coverage as was provided to such employee immediately prior to the Change of
Control (the “Company-Paid Coverage”). If such coverage included the Employee’s
dependents immediately prior to the Change of Control, such dependent shall also
be covered at Company expense. Company- Paid Coverage shall continue until the
earlier of (i) one year from the date of the Change of Control, or (ii) the date
that the Employee and his dependents become covered under another employer’s
group health, dental or life insurance plans. For purposes of Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Employee and his dependent shall be the date upon which
the Company-Paid Coverage terminates.
                        (4)     Equity Compensation Accelerated Vesting. One
hundred percent (100%) of the unvested portion of any outstanding stock option,
restricted stock or other equity compensation award held by the Employee shall
automatically be accelerated in full so as to become completely vested and all
such outstanding stock options and stock appreciation rights shall be
exercisable for a period of one year after such termination.
                        (5)     Outplacement Assistance. If desired by Employee,
Company will pay up to five thousand dollars ($5,000.00) for outplacement
assistance selected by Company and approved by Employee.
          (b) Timing of Severance Payments. Any severance payment to which
Employee is entitled under Section 3(a)(i)(1) shall be paid by the Company to
the Employee (or to the Employee’s successors in interest pursuant to
Section 7(b)) in cash and in full, not later than thirty (30) calendar days
following the Termination Date; provided, however, that if the Employee is a
“key employee” under Code Section 409A and a delay in making any payment or
providing any benefit under this Plan is required by Code Section 409A, such
payments shall not be made until the end of six (6) months following the date of
the Employee’s separation from service as required by Code Section 409A.
          (c)     Voluntary Resignation; Termination For Cause. If the
Employee’s employment terminates by reason of the Employee’s voluntary
resignation (and is not an Involuntary Termination), or if the Employee is
terminated for Cause, then the Employee shall not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other agreements with the Company.
          (d)     Disability; Death. If the Company terminates the Employee’s
employment as a result of the Employee’s Disability or such Employee’s
employment is terminated due to the death of the Employee then the Employee
shall not be entitled to receive severance or other benefits except for those
(if any) as may then be established under the Company’s then existing severance
and benefits plans and practices or pursuant to other agreements with the
Company.

 



--------------------------------------------------------------------------------



 



          (e)     Termination Apart from Change of Control. In the event the
Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the eighteen (18) -month period
following a Change of Control, then the Employee shall be entitled to receive
severance and any other benefits only as may then be established under the
Company’s existing severance and benefits plans and practices or pursuant to
other agreements with the Company.
     4.     Attorney Fees; Costs and Expenses. The Company shall promptly
reimburse Employee, on a monthly basis, for the reasonable attorney fees, costs
and expenses incurred by the Employee in connection with any action brought by
Employee to enforce his rights hereunder, regardless of the outcome of the
action.
     5.     Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986 as amended (the “Code”) and (ii) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s severance benefits under Section 3(a)(i) shall be
either
          (a)     delivered in full, or
          (b)     delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts taking into account
the applicable federal, state and local income taxes and the excise tax imposed
by Section 4999, results in the receipt by the Employee on an after-tax basis,
of the greatest amount of severance benefits, notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company’s Accountants immediately prior to Change of Control, whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.
     6.     Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:
          (a)     Annual Compensation. “Annual Compensation” means an amount
equal to Employee’s Company base salary for the twelve months preceding the
Change of Control.
          (b)     Cause. “Cause” shall mean (i) any act of personal dishonesty
taken by the Employee in connection with his responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee, (ii) the
conviction of a felony) (iii) a willful act by the Employee which constitutes
gross misconduct and which is injurious to the Company, and (iv) following
delivery to the Employee of a written demand for performance from the Company
which describes the basis for the Company’s belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee’s obligations to the Company which are demonstrably willful and
deliberate on the Employee’s part.

 



--------------------------------------------------------------------------------



 



          (c)     Change of Control. “Change of Control” means the occurrence of
any of the following events:
                  (i)     Any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities;
                  (ii)     A change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company);
                  (iii)     The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;
                  (iv)     The consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets.
          (d)     Disability. “Disability” shall mean that the Employee has been
unable to perform his Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee’s
legal representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days written notice by the Company of its intention to terminate the
Employee’s employment. In the event that the Employee resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.
          (e)     Involuntary Termination. “Involuntary Termination” shall mean
(i) without the Employee’s express written consent, the significant reduction of
the Employee’s duties authority or responsibilities relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to such
reduction, or the assignment to Employee of such reduced duties, authority or
responsibilities; (ii) without the Employee’s express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Company in the
base salary of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of employee
benefits, including bonuses, to which the Employee was entitled immediately
prior to such reduction with the result that the Employee’s overall benefits
package is significantly reduced; (v) the relocation of the Employee to a
facility or a location more than twenty-five (25) miles from the Employee’s then
present location, without the Employee’s express written consent; (vi) any
purported termination of the Employee by the Company which is not effected for
Disability or for Cause, or any purported termination for which the grounds
relied upon are not valid; (vii) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in

 



--------------------------------------------------------------------------------



 



Section 7(a) below; or (viii) any act or set of facts or circumstances which
would, under California case law or statute constitute a constructive
termination of the Employee.
          (f)     Termination Date. “Termination Date” shall mean (i) if this
Agreement is terminated by the Company for Disability, thirty (30) days after
notice of termination is given to the Employee (provided that the Employee shall
not have returned to the performance of the Employee’s duties on a full-time
basis during such thirty (30)-day period), (ii) if the Employee’s employment is
terminated by the Company for any other reason, the date on which a notice of
termination is given, provided that if within thirty (30) days after the Company
gives the Employee notice of termination, the Employee notifies the Company that
a dispute exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), or
(iii) if the Agreement is terminated by the Employee, the date on which the
Employee delivers the notice of termination to the Company.
     7.     Successors.
          (a)     Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b)     Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     8.     Notice.
          (a)     General. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of the Employee,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
directed shall be to the attention of its Secretary.
          (b)     Notice of Termination. Any termination by the Company for
Cause or by the Employee as a result of a voluntary resignation or an
Involuntary Termination shall be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date (which shall be not more than 30 days after
the giving of such notice). The failure by the Employee to include in the notice
any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.

 



--------------------------------------------------------------------------------



 



     9.     Miscellaneous Provisions.
          (a)     No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b)     Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
          (c)     Whole Agreement. No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement
represents the entire understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior arrangements and understandings
regarding same.
          (d)     Choice of Law. This Agreement shall be deemed to have been
executed and delivered within the State of California and the validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California, without regard to choice of law
principles.
          (e)     Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
          (f)     Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable income and employment taxes.
          (g)     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

              COMPANY   HARMONIC INC.    
 
           
 
  By:   /s/ David R. Van Valkenburg    
 
           
 
  Title:   Chairman Compensation Committee    
 
           
 
  Date:   May 30, 2006    
 
           
 
           
EMPLOYEE
  Name:   /s/ Patrick Harshman    
 
           
 
  Date:   May 30, 2006    
 
           

 